Case 1:19-cv-01628-KPF Document 1-1 Filed 02/21/19 Page 1 of 7

C"

memowa "

§§z%efe n n ~', -=s\ §
W§W§.WM-'w:-- :i‘:‘§

 

 

 

MMM¢. W
mem maxim me

 

September 12, 2016 owe m
RNW!MZM
PQMIMH! m` L\R€
*‘I'h [5¢|}3¢2473'!

Mr. 6aan
Counsei fm ¥v§r. ”¥“yro¢ze Hoimes m~e'm’ am
MMM€W

DBB¥' Ml’. €§3£¥§\?'!,

Pieese be admd that our information Sez:mity departmen%: ims
ascma§z)ed information proving sinai year went is in possess§::)ra of our
equipmezz§, Th§s equipment has hew Z:S‘A::§<ed since leaving am fad¥ity§
We have ¥egaily coi¥ected ampie infez‘mat§on to prove that yo¢.w diem §§ in
possessiezz of pf'operty beir)nging w Checi€?cint F¥uidic Sys:iziems
lnternai:§m§e¥* if wis equipment is returned immediately in its originai
condition cempiete with ali original parts and pieces, we will not ms:>ve
further to purses Ze,ga§ eating § have no knowiedge or inte?est in
identifying y<zw c§§em ar §earning further sham tide demise which put
him in posse$sion of our equipment

A$ a fcz?%:her freedman of this agreement, i'w:;zzz§c§ zeqz.z§re this matter be
re§<)§veci damage our mutual contact at the NYPD, _De¥e§£ive Radr!go
Cabakiew, ¥ see he reagan for your client, Mr. Ho£mes, 2a §§ave any
knowfedge af we organization or its emp!oyees. ?o conc§ude our
arrangement, pieese ce§t§fy §th our organization and ste€f siza¥i remain
anonymous to year c¥§em.

 

VP Operations

Case 1:19-cv-01628-KP'F Document 1-1 Filed 02/21/19 ' Page 2 of 7

 

VIA Z-DAY FEI)EX_
Pehruary l.l, 2018

`l`yrone l~lolmes
1465 l-lam mersley Avcnuc
Bronx, NY ll}46‘}

Re: 'l`YR()Nl`.€ llOl.MlE.‘l v. Al’l’Ll`£ INC.. el all
l lear Mr. llolmes:

l am responding co your recent inquiry to our Executive Services I)cpartmenl. 'r'oo con
dn'ect all your l`ulure inquiries to me at the address listed below.

While l am sorry that you were placed under unwanted scrutiny because ofthe laptop you
received from Amazoo, you must understand that FerlEx had little to do with this issue Fe¢.l}-Zx
originally shipped a computer for a company named (.‘heekpoint. Duriog transit, that computer
wool missing I am not sure lmw, but you and your wife ended up with that compuler. l~`or
{.`I\eckpoini 10 get their local law enforcement involvcd, they asked FcclEx in Loulsiano to lllc 11
police report based on {_Zl:eckpoint`s tracking of the eemputer. As you know, Checkpoint had
installed soliwarc on that laptop that allowed them to monitor the usage of the computer. 'l'hi`s
information was provided by Checkpoinl and went into the police report. ll`you will look closely
al 'lhe police report, you will find that you were not even listed as the person in possession ol`lhe
computer, nor were you accused ol`any wrongdoing

’vly understanding rs that Fer'll€x did not ship the computer to you when you purchased il
from Amazon and Applo. I"odl.` x s involvement ended when the computer went missing and the
police report was filed in I.ouislena. FedEx has no control over how local New Yorlc low
enforcement officials handled ihis case. FedEx considers this matter closed l wish you the best
in your fuiure endeavors

Sincerely,
I"EDERAL EXFRESS CORPORAT!ON

~Are~,ve vv$ ""\.-"\v.'~/u~j }\

Thomas W. Murrey .lr.
Senior Cc)unsel

111 ff\ll} lll

Case 1:19-cv-01628-KPF Document 1-1 Filed 02/21/19 Page 3 of 7

 

 

 

 

 

 

 

 

 

 

ARCHIVE iPl-imed br HC:L§P(.J|§:F____.llo§it)'ti'_!t!lo 01:31 Page 1 of _§___

K_PD CRIME REPORT Signai Rep Area Itermil chorl Typc Date Timc
ADM 5 E,C ORI LA025030(} 67 9797 H-SB[}’?I -| 6 INITIAL OZ-AUG-ZO l 6 1136
Dayofwk. Begin Deze Begin Time End Daxe Eocl Time I.,o¢:nioc ofOF|`ense
TUE 07~JUN-2016 2l03 OZ-AUG-ZDIG 1135 300 MIDDLE ACCESS RD K.ENNER 70062
among annum n§§p_o§§}§;{$§;cm " ' "
CHARLES DONOVAN :F
PR: KDS|BO :P: 1016 PR= zP: PR: JP: §
An'ived: 021 136 Naliiied: Noiif»ed: j
cameo 060931 lamar mm :
REPORTING PERSON §

Nam=r KENNETH A MEYER R~:=.: WHITE Sw MALE

ooB: .* Ag¢: 44 Empbpss¢hmr FEDEX

Address: 300 MlDDl.E ACC_ESS RD Addscss: 300 MIDDLE ACCESS RD

c'q,-:sszipz KENNER, LA 70062 Gryrsezip= KENNER. lA 70062

Phoqe: (504) 453-7955 Phcne: (504) 472-332|

Idemiiy Suspeet? N Vo|unuiry Smt¢men\? N
VICTIM

iiich Seguenee Number: l Type: BU-SINES S Forlosurance Purposes-?

Noroc: CHECKPOINT PUMPS &SYSTEMS

.Addmss: 21356 MARION I_.N

CWS'-"Zipi MANDEVILLE. LA 704-71

Phone: [5{]4] 985-2463 E:et: 142 F.sr.i:
OFFENSE

Ol'fe c ue ce Nnmber: l \.rmim; } Suspeei:

R-S-Nl-"'-'\b¢= RS 14:69 T'¢|¢= POSSESSION STOLEN THINGS

Anemptedf€ompb:ed: COMP LETED i_oeation Typc: O'I'HER f UNKNOWN Numberoi`Prernises:.

Ginhs¥A-t:li\rity l: O'I`HER WenponiFon:e Type I'. HDNE
SUS PEC'T'

Susee eueeeu.: l

Name: STEPHANIE J SCOTT RacerBLACK 3¢“- FEMALE

DOB= w m F¢°"n= 3 l T°! Elh'li°ii)'=NON-HIS PANIC Resident'?

neighth 'rn: weigmi=wm: roe sys estes UNKNOWN

HairCo|o: BI_ACK Hairi..eugth:

Mdaess: m C$ty:$z.fz§nNEW YOR K, LA NEW` YORK

Aboholo:msumcd? Cqmpg{_¢rljs¢d? Drugg lised? G$mh'|g Molive'.' Gang Rehted:

Ann¢d: Dther Hac¢rsias: NONE

Can bc Idem:'¢ied h\' Wimess:

ldenrii"obh: Fealiues:
L»ocaiioo:
msiTyP¢¢ NONE Vuhlmarysmtem¢.nt? LocalCheek? S¢aic Cheel:? NCIC Check?

Suspect lujan Codes: NONE

 

 

Case 1:19-cv-01628-KPF Document 1-1 Filed 02/21/19 Page 4 of 7

 

 

 

 

 

 

 

ARCHWE billed by; Flc:MPoRT claimants olsl P.¢= 2 et s 1
§si.ll.l.u.§mss.os_e_dlslsb_e_rt. 2
Nme: TYRONE HOLMES Race:BLACK S¢K-' MALE
nom w Ag¢ me: 43 'ro: EdlniciclnNON-HISPANIC miami
mightme 505 m W»igml=mm: 130 'r¢: sp colon BROWN
I»hi-Goloe BlACK l'l=`l'l-=r\tl|\= EAR TO SHOUL.DER
sonam-m cwsrzip;ATLANTA.GA 30316
Ahvh°IC=m=\lm»d? composer ones Drug¢ umw timing mci Gang schultz
mo Otller . morning 140ng
C|o be ltlenti'lcd il\l W`¢ncss:
ldcnti'mble Feamles:
Ln¢-'ll`¢m:
mslTrpe= NONE _ voluan seemsan meachum sue chem Nc:lc chem
Sllspecl|njny€odel: NONE
ADDITIONAL W}TNESS
' c e ce ll ber: l
N¢n»= RUSTY MAHONY oomPR= m
Md¢”= 21356 MAR}'ON l.N Ulldcrth¢ hmem:e? Chn Winen lDSuspeet‘l
Chlf$ti'?.`p: MANDEVILLE, LA 70471 \l'olmtnry Sm¢menl? PnlsemDul"ng heidem‘.’
lee: (504) 249-0645
PROPERTY
a oneroer = md from VICTIMI o¢¢¢.co¢l¢: 07 - COMPUTER I-IDWIS OFTWARE
Lm Typ¢="l' -STOLEN Quanl'ny: 1 valu¢: $l,983 munoz
OWMr-lpphd Number. hhk¢: APPLE mCBOOKPRO
lender MUQZLL ser-memo COZRQlTZlGBWN
D¢wl'vliw 15 lNCl-l I.APTOP, 2.2 GHZ INTEI.. CORE 17 PROCESSOR. Dm-Re=ormd=
VEH!CLE
Nom¢
CRIME SCENE
Nune
INVESTIGATION
Typ¢ of ch‘le Uled: ' Se¢\lliy De\¢il:e ln¢\in'?
Pcl'l'ltclen\ry: ' Sccuc'ly Devi:e Ant.iv\\led‘.’
S\fe lob? Gcmbilg Devi:cs on Pls'miscs? obohoi‘: Bevemge Oullet?
Pl"an-l‘xmry ofDomelt'n \l'iolenee? Pl'iorH`-mry Doeumenled‘! Numberof Pl'anases:

llbdlu mclaude COMPUTER WAS STOI..EN, I_AST SCANNED AT FEDEX.PERSONS OF INTEREST ARE
IN POSSESSION, FT REP PINGS COMPUTER LOCATlON OUT OF STATE

 

lNS URANCE

Non¢

 

APPROVAL

$¢l¢nnt \st¢ld lieutenant V'¢wed D'st. ledr. Viewed
U*‘-'f ml KPD_S 79 25

mendez 06-AUG-201610:35

 

UserlD:KPD_S")'QZS DatlelTi-n¢: 06-AUG-2016 10:35

I'ILOOS*H

WPW

?“?

 

Case 1:19-cv-01628-KPF Document 1-1 Filed 02/21/19 Page 5 of 7

 

 

ARCHNE E§l;oo_y. l=lcmo>'on'r ' _o'alo'llzmbl=al lugo 3 or s l
FINAL AP P ROVAL
Ca"m¢ Ple\len_lioll OlflcerRequied? issued Oorl'lph'me Sip? 91| Noliiad? anllt‘?
F¢mde Rellled? Cl"ll'» Sl:elle chuil'ed? Repolt Status: COMPLETED

Blll:epliollal Clnl'alu:e:
Di$tlic`t Fobw Up?
Blmau Fcllml Up?

Dale:

I'ILOGS'H

 

Case 1:19-cv-01628-KPF Document 1-1 Filed 02/21/19 Page 6 of 7

 

 

ARCHIVE hull vy. l=lcml=oll'r oslo'llzolecll-sl l>¢go am_o'r s l
NARRATIVE
T‘m¢ S!amp: 08§'06!2016 09:31. then B)'= CHARLES DONOVAN

ON AUGUST 2, 2016 AT APPROX]MATELY 1124 HO`URS , OFFICER CHAR LES DONOVAN OF THE
KENNER POLICE DEPARTMENT WAS DlS PATCHED TO THE FEDEXSHIPP]NG BUILDING
lDCATED AT 300 M]DDLE ACCESS RD. KENNER lA, 70062 IN REFERENCE TO A THEFT.

UPON ARRIVAL A'I` APPROX]MATELY 1136 HOURS , OFFICER DONOVAN MET WH`H THE
REPORTING PERSON, MR. ICENNETH MEYER. MR. MEYER lS EMPLOYED BY FEDEXAS A LOSS
PREVENTION MANAGER . MR. MEYER EXP LAINED THAT HE WAS INVESTIGATING A THEFT OF A
COMPUTER. MR. MEYER HAD BEEN IN CONTACT WITH lNVOLVED PERSON MR . RUS TY MAHONY,
THE lT M.ANAGER F`OR CHECKPOINT PUMPS & SYS TEMS COMPANY I_.OCATED AT 21356 MAR!ON
LANE, M.ANDEVILLE. LA, 70471.

'I'!LOOS*H

MR. MAHONY‘S COMPANY PURCHAS ED A NEW COMPUTER AND HE DOWNLOADED Al.L
NECESSARY COMPANY DATA ON THE COMPUTER . MR. MAHONY THEN SHIPPED THE
COMPUTER FROM MANDEVILLE ON JUNE 7. 2016 TO AN ADDR ESS OUT OF THE COUNTRY.
DUBAI CITY.

DURING THE COURSE OF SHIPPING THE COMPUTER FROM MANDEV!LLE THE COMPUTER WAS
SHIPPED TO 300 MIDDLE ACCESS ROAD. KENNER L.OUIS IANA PRIOR TO FURTHER S HIPMENT.
THE COMPUTER WAS ALSO LAST SCANNED A'I` THE FEDEX LOCATION I'N lCENNER ON JUNE 7,
2016 AT 2103 HOURS .

SHORTLY AFI'ER THE COM-PUTER WAS STOLEN, MR. MAHONY WAS ABLE TO ACCESS THE
COMPUTER EACH TIME THE SUSPECT!USER LOGGED INTO AN lNTERNET SERVICE. MR.
MAHONY WAS lABI..E TO DOWNLOAD MULTlPLE PHOTOGRAPHS , VIDEOS AND PERSONAI.
lNFORMATION FROM THE US ER.

BAS ED ON MR. MAHONY'S ABILI{`Y TO ACCESS THE PERSONALINFORM.ATION ON THE
COMPUTER lT IS HlS BELIEF THE PF.RSON IN POSSESSION OFTHE COMPUTER IS A BI.ACK
FEM.ALE. S'I`EPHANIE SCOTT. MR. MAHONY PROVIDED MR. MEYER WHO ULTIMATELY PROVIDED
OFFICER DONOVAN WITH THE FOLI.DWING COPIES OF SCOTT'S PERSONAL FORMS .

l. FEDERAL TAX FORM W-9

2. [NDEPENDENT ASSOCI.ATE AGREEMENT TVC MARKET[NG ASSOCIATES , INC.
3. A UNII‘ED STATES PASS PORT

4. CHASE BUSINESS DEBIT CARD

5. A PHOTOGRAPH OF WHAT IS BEI_.IEVED TO BE SCOTT WEAR ING A WIG

lT SHOUI.D BE NOTED A PHOTOGRAPH OF A BLACK MALE'S GEORGIA'S DRIVER'S LICENSE WAS
AlSO PROVIDED. TYRONE HOLMES .

ADDRESS PROVlDED FOR SCOTT WAS lN NEW YORKWHICH IS CONSISTENT Wl'l`H WHERE MR.
MAHONY WAS ABLE TC| DETERMINE THAT THE OPERATOR OF THE COMPUTER SIGNS INTO
INTBRNET SERVICE UNTIL RECENTLY, J ULY 31, 2016 AT 1244 HOURS . WHEN THE COMPUTER
WAS BEING US ED IN ORLANDA FLORIDA.

OFFICER DONOVAN CONTACTED MR. MAHONY AND LEARNED THAT HE CAN PROVIDE MORE
INFORMATION IF THE CASE IS INVESTIGATED FURTHER.

THE COMIPUTER lS AS API’LE MACBOOK PRO MJlQZI_.l..*’A»lS-INCH I_.APTOP. (2.2 GHZ INTEL CORE
17 PROCESSOR, 16GB, RAM, 256 GB HARD DRNE.. MAC OS X), SBRIAL # (COZRQ lTSGSWN) WORTH
$I .982.93.

lT SHOULD BE NO'I`ED MR. MEYER WAS IN CONTACT WI'I`H A OFFICER FROM NEW YORK POLICE
DEPARTMENT WHO lNFORMED MR. MEYER THAT lF HE HAD A ITEM NUMBER FROM A LAW
ENFORCEMENT AGENCY FROM WHERE THE THEFT OCCURRED THE NEW YORK POLICE
DBPARTMENT WOULD ASSIST IN THE INVESTIGATION.

 

Case 1:19-cv-01628-KPF Document 1-1 Filed 02/21/19 Page 7 of 7

 

5

 

ARCHNE blood by Flc:l)lll>oR'r olllo~llznls 01=31 page s of

OFFICER `DONOVAN CONTACTED ICPD NCIC OPERATOR 673 WHO I_.OGGED THE COM§PUT`ER AS
STOLEN IN THE NCIC DATABASE.

ALL DOCUMENTS PERTA]NING TO THIS CASE WERE TURNED IN'I`O KENNER POLICE RBCORDS
WII`H TI-US RBPOR'!`.

CAS E S US PENDED.

I'I LOOB‘H

